


110 HRES 686 IH: Condemning personal attacks on the honor,

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 686
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Ms. Shea-Porter
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Condemning personal attacks on the honor,
		  integrity and patriotism of those with distinguished military service to our
		  Nation.
	
	
		Whereas the men and women of the United States Armed
			 Forces and our veterans deserve to be honored for their service, supported in
			 their duties, and defended when their patriotism is attacked;
		Whereas in 2002, a Senator from Georgia who is a Vietnam
			 veteran and the recipient of a Silver Star and Bronze Star, and a triple
			 amputee had his courage and patriotism attacked in an advertisement in which he
			 was visually linked to Osama bin Laden and Saddam Hussein;
		Whereas in 2004, a Senator from Massachusetts who is a
			 Vietnam veteran and the recipient of a Silver Star, Bronze Star with Combat V,
			 and three Purple Hearts, was personally attacked and accused of dishonoring his
			 country; and
		Whereas in 2007, a Senator from Nebraska who is a Vietnam
			 veteran and the recipient of two Purple Hearts and many other military
			 decorations and honors, was personally attacked and had his patriotism called
			 into question: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)reaffirms its
			 strong support for all of the men and women of the United States Armed
			 Forces;
			(2)strongly condemns
			 all such personal attacks on the honor, integrity and patriotism of those with
			 distinguished military service to our Nation; and
			(3)encourages all
			 individuals and organizations to refrain from such personal attacks and to
			 conduct the public discourse with civility and with the highest respect for
			 those who have served our country honorably.
			
